Citation Nr: 0212730	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  02-03 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

By a rating action, dated in February 1994, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, denied entitlement to service connection for PTSD.  
The veteran was notified of that decision, as well as his 
appellate rights; however, the RO did not receive a Notice of 
Disagreement with which to initiate the appellate process.  
Accordingly, that decision became final under the law and 
regulations then in effect.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.302(a) (1993).

In a November 2001 rating decision, the RO found that the 
veteran had submitted new and material to reopen his claim of 
entitlement to service connection for PTSD.  Following a de 
novo review of the evidence, the RO granted that claim and 
assigned a 50 percent rating, effective April 10, 2001.  The 
veteran disagreed with the amount of that rating and 
perfected the current appeal to the Board of Veterans' 
Appeals (Board).

In June 2002, the veteran had a video conference hearing 
before the undersigned member of the Board.


FINDING OF FACT

The veteran's service-connected PTSD, manifested primarily by 
mild psychomotor agitation; an anxious and dysphoric mood; 
avoidance of eye contact; intermittent tearfulness; 
intermittent dissociative behavior; disturbing dreams; and 
social isolation, more nearly reflects symptoms associated 
with total occupational and social impairment.



CONCLUSION OF LAW

The criteria for a 100 percent schedular evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code (DC) 9411 (2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks a rating in excess of 50 percent for his 
service-connected PTSD. 

As a preliminary matter, the Board finds that VA has 
fulfilled its duty to assist the appellant by obtaining 
evidence relevant to his appeal and its duty to notify him of 
evidence and information necessary to substantiate his claim.  
The actions required to fulfill these duties are set forth in 
the Veterans Claims Assistance Act of 2000 (VCAA).  VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159).  While it does not appear that the RO specifically 
notified the veteran of the provisions of the VCAA, the 
statement of the case notified him of the requirements for an 
increased rating and the reasons for the RO's denial of his 
appeal for a higher initial evaluation for PTSD.  He has not 
identified any additional treatment information which VA 
could obtain.  He has himself submitted benefit information 
from his previous employer.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In light of the above, and 
especially considering that the decision herein grants the 
maximum available benefit, a 100 percent schedular 
evaluation, the Board does not find that any further 
development or notification in this claim would produce any 
additional benefit.  Accordingly, no further development or 
notification action is required at this time.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2001).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
PTSD.  
The RO's November 2001 decision on appeal, which granted 
entitlement to service connection for PTSD (evaluated as 50 
percent disabling), was an initial rating award.  As held in 
AB v. Brown, 6 Vet. App. 35, 38 (1993), "on a claim for an 
original or an increased rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation."  When an initial rating award is at issue, a 
practice known as "staged" ratings may apply.  That is, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999). 

PTSD is rated in accordance with 38 C.F.R. § 4.130, DC 9411.  
A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted for PTSD, when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent disability 
rating is warranted for PTSD, when there are such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name. 

Evidence on file at the time of the RO's November 2001 
decision included VA outpatient records reflecting treatment 
from March 2000 to October 2001; the report of a VA 
psychiatric examination performed in September 2001; a letter 
from the veteran's wife, received in June 2002; and the 
transcript of the video conference hearing held before the 
undersigned member of the Board in June 2002.  The medical 
records show that the veteran began receiving treatment for 
PTSD in March 2001.  Although he is generally well-groomed, 
alert, and cooperative, he often demonstrates mild 
psychomotor agitation; an anxious and dysphoric mood; 
avoidance of eye contact; intermittent tearfulness; and 
intermittent dissociative behavior.  Moreover, he 
consistently reports panic attacks 5 or 6 times a month; 
disturbing dreams; a checkered employment history; two failed 
marriages; and social isolation.  Such facts are not only 
substantiated in the medical record, but in the transcript of 
his testimony and in his wife's letter.  Indeed, he has left 
or been fired from many jobs due to his inability to get 
along with others.  He appears to spend most of his time 
alone with his three dogs in a barn which sits on his 
property and which is protected by various defensive 
measures, including an electric fence.  Alternatively, he 
seeks refuge in an extra bedroom in his house.  In any event, 
the recent evidence shows that other than his VA medical 
appointments, he has limited, if any, social interaction.  
Such isolation has led to strains in the veteran's third 
marriage, and his current wife is threatening to move out of 
their house.  

The foregoing evidence has led the VA examiner and the 
veteran's therapist to assign a current GAF of 50 for the 
veteran's PTSD (GAF stands for Global Assessment of 
Functioning Scale which under the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV) 
reflects the psychological, social, and occupational 
functioning of those with psychiatric disability on a 
hypothetical continuum of mental health-illness.  The 
nomenclature in DSM IV has been specifically adopted by VA in 
the evaluation of mental disorders. 38 C.F.R. §§ 4.125, 4.130 
(2000)).  That score has been endorsed by a multidisciplinary 
VA team familiar with the veteran's treatment and is 
indicative of serious symptomatology.  See Richard v. Brown, 
9 Vet. App. 266, 267 (1996).  The Board has considered the 
veteran's hearing testimony, the virtual social isolation of 
the veteran, his employment history and the clinical findings 
in the record.  Such symptomatology more nearly approximates 
the criteria associated with total social and occupational 
impairment; and therefore, a 100 percent schedular evaluation 
is warranted for the veteran's PTSD.  In arriving at this 
decision, the Board notes that the veteran's symptoms have 
been generally consistent since service connection for PTSD 
became effective in April 2001.  As such, there is no basis 
for the assignment of staged ratings noted in Fenderson.


ORDER

Entitlement to a 100 percent schedular evaluation for PTSD is 
granted, subject to the law and regulations governing the 
award of VA monetary benefits.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

